FOURNET, Chief Justice.
On joint motion of Jefferson Downs, Inc. and Zurich Insurance Company, plaintiffs-appellees, and American Employers Insurance Company, defendant-appellant, all appearing herein through undersigned counsel, and on suggesting to the Court that the above entitled and numbered cause, which is set for hearing on Wednesday, June 11, 1969, has been settled and compromised, and accordingly all parties herein desire that said suit be dismissed with prejudice, each party to bear its own costs, and that the Writ of Review be recalled:
It is ordered that the above entitled and numbered suit be dismissed with prejudice, each party to bear its own costs, and that the Writ of Review issued herein be recalled.